Cot 4 Case: 1:20-cr-00040 Document #: 2 Filed: 01/21/20 Page 1 of 1 PagelD #:7
ranma FELON

JAN 2.1 2020” UNITED STATES DISTRICT COURT 2 A
NORTHERN DISTRICT OF ILLINOIS Afi a O
nn Pitt SKLO a.

THOMAS G. BRUTON WE
CLERK, U.S. DISTRICT COURTpesiGNATION SHEET FOR CRIMINAL PROCEEDINGS

   

Ant bad Sight

CISTRATE JUDGE FUENT!

Is this an indictment or information arising out of offenses charged in in one or more previously-
filed complaints signed by a magistrate judge? NO

la. If the answer is “Yes,” list the case number and title of the earliest filed
complaint: NO

lb. Should this indictment or information receive a new case number from the
court?

1. Is this an indictment or information that supersedes one or more previously-filed
indictments or informations? NO

2a. If the answer is “Yes,” list the case number and title of the earliest filed
superseded indictment or information and the name of the assigned judge (Local Rule
40.3(b)(2)):

2. Is this a re-filing of a previously dismissed indictment or information? NO

3. Is this a case arising out of the failure of the defendant to appear in a criminal
proceeding in this Court? NO

4, Is this a transfer of probation supervision from another district to this District? NO
5. What level of offense is this indictment or information? FELONY

6. Does this indictment or information involve eight or more defendants?

Ta Does this indictment or information include a conspiracy count? NO

8. Identify the type of offense that describes the count, other than any conspiracy count,

with the most severe penalty: COUNT 1- WIRE FRAUD - 20 YRS IMPRISONMENT —)7—

 

d. List the statute of each of the offenses charged in the indictment or information.
Count I-Wire fraud, 18 USC 1348; Count II- Filing a false tax return 26 USC 7206(1)

Per bile F. OY

PATRICK J. KING, JR.
Assistant United States a
